Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 28-32 and 38-40 of this application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,787,006.
According to the above case law which states at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The examiner would examine claim 1 of this application and claims 1, 4 and 5 of US Patent No. 10,787,006.







Claim 1 of the application  teaches:

“A printer for security paper, comprising: 
a security paper sensor disposed on a printing paper feeding path; 










a switch provided between a printer engine controller and a KCMY LED head or a laser scanner unit (LSU), for on/off switching a connection between the printer engine controller and the KCMY LED head or the laser scanner unit (LSU); and 
a controller for determining whether printing paper on the feed path is security paper or normal paper, based on sensing values from the security paper sensor, wherein when printing paper is determined as security paper, the controller turns on the switch to connect the KCMY LED head or the laser scanner unit (LSU) to the printer engine controller so that the printing operation proceeds, and when printing paper is determined as normal paper, the controller turns off the switch to disconnect the KCMY LED head or the laser scanner unit (LSU) to the printer engine controller so that the printing operation does not proceed.
while Claims 1, 4 and 5 of the US Patent 10,787,006 teaches the same scope as follows:

Claim 1 teaches: “A printer for security paper, comprising: 
a security paper sensor disposed on a printing paper feeding path; and 
a controller for comparing a first sensing value sensed by the security paper sensor when printing paper to be determined is not present near the security paper sensor with one or more second sensing values sensed by the security paper sensor for the corresponding printing paper on the feeding path, during the course of conveying the corresponding printing paper on the feeding path, determining printing paper as security paper when a comparison value is above a predefined reference value, and determining printing paper as normal paper when the comparison value is below the predefined reference value”.
Claim 4 teaches: “ when printing paper is determined as security paper, the controller turns on a KCMY head enable switch to connect a KCMY LED head to a printer engine controller so that the printing operation proceeds, and when printing paper is determined as normal paper, the controller turns off the KCMY head enable switch to disconnect the KCMY LED head from the printer engine controller so that the printing operation does not proceed”;
    	Claim 5 teaches: “when printing paper is determined as security paper, the controller turns on a KCMY head enable switch to connect a laser scanner unit (LSU) to a printer engine controller so that the printing operation proceeds, and when printing paper is determined as normal paper, the controller turns off the KCMY head enable switch to disconnect the laser scanner unit from the printer engine controller so that the printing operation does not proceed.” 




It is noted that the above marked yellow indicates that the scope or limitations that are the same meaning.
Therefore, Claim 1 of this application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No. 10,787,006. Although the claims at issue are not identical, they are not patentably distinct from each other 
And claims 29-32 and 38-40 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,587,767.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/20 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
	

                                             Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 13, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672